          Case 7:21-cv-03167-NSR Document 20 Filed 05/07/21 Page 1 of 1

                                                                        Efrem Schwalb
                                                                        eschwalb@koffskyschwalb.com

                                                                        500 Seventh Avenue, 8th Floor
                                                                        New York, New York 10018
                                                                        T: 646.553.1590
                                                                        F: 646.553.1591
                                                                        www.koffskyschwalb.com



May 7, 2021

BY ECF
The Honorable Nelson S. Roman
United States District Court, Southern District of New York
300 Quarropas Street                                                                      5/10/2021
White Plains, New York 10601-4150

       Re:     Rabinowitz v. Kelman, Docket No.: 21-cv-3167-NSR

Dear Judge Roman:

        We represent petitioner Benzion Rabinowitz and write on behalf of both parties in response
to the Court’s e-mail directing the parties to jointly submit a letter with a briefing schedule for the
motion and cross-motion. The parties propose that petitioner’s reply and opposition papers be
filed by May 14, and that respondent’s reply papers on his cross-motion be filed on May 28, 2021.

       Thank you for your consideration.

                                                       Respectfully Submitted,



                                                       Efrem Schwalb

cc:    All counsel of record (By ECF)




         Per the parties' letter, petitioner's reply and opposition papers shall be filed by May 14, 2021, and
         respondent's reply papers shall be filed on May 28, 2021.
         The Clerk of Court is directed to terminate the motion at ECF No. 20.



          Dated: May 10, 2021
                 White Plains, NY
